Appellant's counsel have filed in his behalf a very vigorous motion for rehearing based on the sole proposition that the verdict of the jury is contrary to and unsupported by the evidence.
The opinion is criticised in that it does not, as counsel believe, fairly state the incriminatory evidence held sufficient, with other facts, to support the jury's finding. The following quotation from the testimony of the witness Louis Templeton was the evidence which was deemed by the court sufficient for its action in affirming the judgment:
"That ended the first trouble. After a little while Gete come back in the house where they were dancing. Harrison never left the house. When Gete come back he went over to the fireplace and was talking to Ada Bates. Harrison come in the room and went over to where Joe Bates was fooling with the guitar. I saw him look at Gete and then go over in the southwest corner of the room close to Gete. He was looking at Gete and Gete at him. I went over to Harrison and said: `Harrison, if I was you I wouldn't have no trouble here.' He said: `I ain't scared of no damn son-of-a-bitch,' and looked at Gete; then he said, `Gete, do you think I am afraid of you?' Gete said, `No, you ain't got no right to be; you are a man, just like me.' Then I heard Gete say, `Stand out of the way.' I moved and I heard a shot. When I saw Harrison's hands last it was down by his side. It did not then have anything in it when I saw it. I did *Page 386 
not see anything in Gete's hand. I was standing nearly right between Harrison and Gete. I had my back to Gete and my face to Harrison. I know Harrison did not have anything in his hands when Gete told me to get out of the way. His hands were by his side and he did not make any effort to put them in his pockets; when Gete told me to get out of the way I ran and almost immediately a shot was fired. I think there were three shots fired."
This evidence, we think, on reflection and careful consideration, and in the light of the able argument for appellant, was sufficient, if believed, in connection with other circumstances, to justify this court in upholding the verdict of the jury in finding appellant guilty, and the action of the trial court in affirming their verdict. It seems unnecessary for us to say more.
The motion for rehearing is overruled.
Overruled.